EXHIBIT 10.4 POLAR WIRELESS CORP. June 22, 2011 2231470 Ontario Inc. 800 Steeles Avenue West Suite B10-114 Thornhill, Ontario L4J 7L2 Attention:Mark Vainberg Dear Mark: Pursuant to our oral understanding, the following letter is intended to confirm the agreement between the undersigned and 2231470 Ontario Inc. regarding a proposed transaction with 2230354 Ontario Inc. (“223”). The agreement hereby confirmed is that, in the event that a merger, amalgamation or similar transaction is completed between the undersigned and 223 whereby 223 becomes, directly or indirectly, wholly-owned by the undersigned (the “Transaction”), the undersigned will issue to you, as a finder’s fee, shares of Series A preferred stock of the undersigned with a redemption value equal to US$400,000. It is understood that these shares will be issued on closing of the Transaction, and that no representation or warranty is made as to the free-tradeability of such shares in your hands. 1 If the foregoing adequately documents our agreement, please confirm by signing below and returning a copy of this letter to the undersigned. Yours very truly, POLAR WIRELESS CORP. Date By: /s/ George Perlin Name Title George Perlin President and Chief Executive Officer We are in agreement with the above, and hereby so confirm on this 22nd day of June, 2011. Per: /s/ Mark Vainberg Name:Mark Vainberg Title:President 2
